Order entered June 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01148-CV

   GREENWOOD MOTOR LINES, INC. D/B/A R+L CARRIERS, ET AL., Appellants

                                             V.

                                 BOBBIE BUSH, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-16041-M

                                         ORDER
       We GRANT appellants’ May 29, 2015 unopposed motion for leave to file a consolidated

reply brief exceeding the word limit. Appellants’ consolidated reply brief was timely filed on

June 1, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE